DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 5/6/2022 has been received and entered in to the case. 
	Claim 2 has been canceled, claims 27-35 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1 and 3-26 have been considered on the merits. All arguments have been fully considered. 

Claim Objections
Claims 1 and 23 are objected to because of the following informalities:  
The term “1 x 103” in the claims 1 and 23 should be “1 x 103” instead. 
The newly added wherein clause of claim 1 has two verbs in the sentence. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 20 discloses “marrow supplementation that are not limited to germ layer and apply across a range of differentiation that would be termed pluripotent.” It is not clear what this phrase intends to point out. There is no disclosure of the limitation in the specification for any description what it is meant to be, and thus the metes and bounds of the intended scope is not clear what the subject matter is.
Claim 23 discloses a kit comprising (a) an exosome composition comprising a quantity of exosomes and a biocompatible cryoprotectant; (b) a quantity of one or more bone derived components or combinations thereof including one or more of the species. The claim has been amended such that there is no more “and” between (a) and (b). It is not clear if the claimed kit contain both (a) and (b). It appears that the kit includes both (a) and (b) based on the wherein clause at the end of the claim. If so, applicant should use the term “and” in between (a) and (b), and delete the term “and” in line 12 before the last wherein clause.
Claim 23 discloses “a bone material infused with cryoprotectant and exosome quantity” in line 12. It is not clear if the bone material infused with cryoprotectant and exosome quantity is prior to the combining with (a) an exosome composition. It is vague if bone materials that have been already infused with exosomes and cryoprotectant is further combined with exosome composition comprising exosome and cryoprotectant of (a). Are the exosome and the cryoprotectant in (b) different from the exosome and the cryoprotectant in (a)? Clarification is required. 
Claim 23 recites the limitation "the exosome combination" in line 13.  There is insufficient antecedent basis for this limitation in the claim. It appears that applicant intends to point out “the exosome composition” instead. Clarification is required. 
Claim 25 recites the limitation "the osteoinductive or osteoconductive product" in line 1-2, and is dependent on claim 23.  There is insufficient antecedent basis for this limitation in claim 23. It appears that claim 25 is dependent on claim 24. Clarification is required. 
Claim 25 discloses “the transfer of osteogenic, or biologic effect is intended as adjacent.” It is not clear what subject matter this limitation intends to point out. It appears that the limitation is directed to the intended use of the product produced by using the kit. However, the claim does not particularly disclose the metes and bounds of the limitation. Clarification is required. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 15-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 and its dependent claims disclose that the cryoprotectant of claim 8, i.e. COOH-PLL, is configured to induce an electrostatic charge stabilization.
The scope of the claim is broad to encompass any modification to the cryoprotectant including structural modification or any chemical interaction, etc. The specification does not provide written description to how to achieve the claimed electrostatic charge stabilization of the cryoprotectant for the entire scope of the claimed invention.
The instant specification discloses only a single embodiment for configuring COOH-PLL to induce an electrostatic charge stabilization by tuning the pH or titrating polyelectrolytes or ions (para. 98 of the PGPub). There is no other description or means than this embodiment to configure the cryoprotectant to achieve the desired electrostatic charge stabilization. Furthermore, the specification does not particularly disclose which condition, i.e. acidic, neural or base pH, would achieve electrostatic charge stabilization, rather it described that pH would be tuned by using polyelectrolytes or ions.  
M.P.E.P. §2163 recites, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus…when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-9 and 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ganey et al. (US 2017/0020927; of record) in view of Beit-Yannai et al. (2018, J. Cell. Mol. Med.; of record), Hu et al. (2012, Frontiers in Genetic; of record), Ye (US 2019/030768; of record) and Matsumura et al. (2010, Cell Transplantation; of record). 
	Ganey et al. teach a composition comprising exosomes mixed with a cryoprotectant prior to cryopreservation or freeze drying (paras. 7, 9, 34-35), and the cryoprotectant is a polyampholyte (para. 10). Ganey et al. teach that a cryoprotectant agent includes carboxylated poly-l-lysine (para. 16).
Ganey et al. do not particularly disclose that the exosomes are suspended in the cryoprotectant creating a colloidal suspension of exosomes. However, it is known in the art that exosomes essentially exist as natural colloidal suspensions in most media according to Beit-Yannai et al. (see Introduction/Background; p.2002, 1st col., 1st para.). Thus, it is considered that the exosomes in a solution containing a cryoprotectant would be inherently colloidal in its nature.
Regarding the concentration of the exosomes being about 1x103 to 1x1012/ml (claim 1), 1x108/ml (claim 3) or 8E8 or greater (claim 7), Ganey et al. do not teach the concentration. However, it is submitted that the concentration of exosomes in a composition would be modified as desired by routine experimentations. For example, Beit-Yannai et al. teach the concentration of exosomes can be about 6x107/ml (p.2004, 2nd col.). Thus, it would have been obvious to a person skilled in the art to use various concentration overlapping with the claimed range with a reasonable expectation of success.
Regarding claim 4, the limitation in the wherein clause is directed to a product-by-process limitation. The process step of freezing the exosomes at the claimed temperature does not provide any structure to the product other than the product being frozen. Regardless, Ganey et al. teach that the cryopreservation occurs at a temperature from 0 to -200°C (para. 10).
Regarding claim 5, the limitation in the wherein clause is directed to a product-by-process limitation. The limitation requires that the frozen composition of claim 4 is stored at about -65°C. This limitation, however, does not provide any structural limitation to the frozen composition of the claim, and thus, does not provide patentable weight in determining the patentability of the claimed product. 
Regarding the limitation of claims 8-9, Ganey et al. do not particularly teach the carboxylated poly-l-lysine is carboxylated epsilon (E)-poly-l-lysine. However, one skilled in the art would have once envisaged that there are only two possible COOH-PLL: one with alpha-PLL and the other with epsilon-PLL. Thus, it would have been obvious to a person skilled in the art to use carboxylated e-PLL with a reasonable expectation of success. Furthermore, it is known in the art that COOH-epsilon-PLL is utilized as a cryoprotectant according to Matsumura et al. Matsumura et al. teach the use of carboxylated -PLL as a cryoprotectant (see entire document). Thus, it would have been obvious to a person skilled in the art to use COOH--PLL for the COOH-PLL of Ganey et al. with a reasonable expectation of success.
	Regarding the limitation of claim 9 directed to the COOH-PLL provides stability to exosome dispersion by resisting flocculation or agglomeration, the limitation is directed to the property of COOH-PLL. Since Ganey et al. teach the identical cryoprotectant as claimed, the property is inherently present.
	Regarding the limitation of claims 15-16, the claim is interpreted that the polymer coating is COOH-PLL in the colloidal suspension of exosomes. Since Ganey et al. teach the mixture (i.e. suspension) of exosomes (naturally colloidal suspension) with COOH-PLL, the composition of Ganey et al. would read onto the limitation of claim 15, and thus, the results of steric stabilization or repulsion as claimed would be inherently met. The thickness of the coating is also inherent when the exosomes in the suspension mixed with COOH-PLL.
	Regarding claims 17-18, the limitation is directed to the results of the cryopreserved and/or lyophilized composition comprising the exosomes and the COOH-PLL cryoprotectant. Since the composition taught by Ganey et al. is either cryopreserved or lyophilized exosomes in the presence of COOH-PLL as claimed, the results obtainable from the composition of Ganey et al. would possess the same properties as claimed.
Regarding claim 19 directed to the exosomes expressing CD63, CD9, CD81 and SSEA-4, Ganey et al. do not particularly teach the limitation. However, it is submitted that the exosomes of Ganey et al. would inherently express the markers as claimed. This is because the exosomes of Ganey et al. are derived from placenta (paras. 30-32 and 37), and it is known in the art that the exosomes derived from placenta are positive for CD63, CD9, CD81 and SSEA-4 according to Ye (see para. 62). Thus, the exosomes of Ganey et al. would inherently express the claimed markers.
	Regarding claim 20, as the claim stated, the exosomes would have “inherent” expression of miRNA that modulate biological processes, and the composition taught by Ganey et al. is considered identical to the claimed product, it is the Examiner’s position that the exosomes of Ganey et al. would inherently have miRNA that modulate biological processes. Furthermore, it is well known in the art that exosomes contain miRNA modulating biological processes according to Hu et al. (see p.3, 2nd col., last para.; p.5, 2nd col., middle para.; Table 1). 
	Regarding claims 21-22, while Ganey et al. do not particularly teach the limitation, however, since the exosomes and the cryoprotectant of Ganey et al. are identical to the claimed invention, the composition of Ganey et al. would inherently possess the properties of the claimed product. This is because, according to the instant specification, the exosomes are derived from placental tissues, bone marrow, umbilical cords, whole blood, and fat (para. 54), and Ganey et al. teach the exosomes are derived from placental tissue (abstract; para. 7). Furthermore, the instant specification discloses exosomes derived from bone marrow of a cadaver donor (para. 53), and Ganey et al. teach bone marrow from a cadaver as a source of exosomes (p.3, claim 14; p.4, claim 26). Thus, the sources for exosomes of Ganey et al. are identical, and the cryoprotectant utilized by Ganey et al., i.e. COOH-PLL, is identical, and thus, it is expected that the exosomes of Ganey et al. would inherently comprise the miRNAs upregulated or downregulated as claimed.
	Regarding claims 23-24 and 26, Ganey et al. teach that the composition can be provided with bone particles (a bone material) either in the mixture or separately to be combined at the time of use (para. 38). Ganey et al. also teach the use of demineralized cortical bone, mineralized cortical bone, or mineralized cancellous bone (p.4, claim 26), and the mixture of the bone materials would inherently form an osteoinductive or osteoconductive product as claimed.
	Claim 25 discloses that the exosome product is fabricated to exactly fit a bone defect. This limitation is a product-by-process limitation that does not provide any structural limitation. There is no disclosure of the actual shape and thus, the limitation is interpreted as any shape of the exosome product, and thus, Ganey et al. would meet the limitation.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 


Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ganey et al. in view of Beit-Yannai et al., Hu et al., Ye and Matsumura et al. as applied to claims 1, 3-9 and 15-26 above, and further in view of JP2015100287 (Engl. translation attached; published on 6/4/2015; of record).
Regarding claims 10-14 directed to the composition comprising the exosomes and the cryoprotectant, COOH-PLL in a colloidal suspension having different pH and thus different zeta potential, Ganey et al. do not teach the limitation.
JP2015100287 teach that COOH-PLL can be modified by controlling the introduction rate of carboxyl groups, and thus positively charged or negatively charged COOH-PLL can be generated (p.4, [Support of molecules to be introduced]), and the zeta potential of the COOH-PLL is varied from -20 to +10 mV depending on the degree of the introduced carboxyl group (p. 5 [Creation of amphoteric electrolyte polymer nanoparticles]).
It would have been obvious to a person skilled in the art to modify the degree of carboxyl group attached to PLL to obtain differently charged COOH-PLL as taught by JP2015100287 with a reasonable expectation of success. One skilled in the art would recognize that by modifying the degree of carboxyl group, one can obtain COOH-PLL with zeta potential in the range of -20 to +10 mV can be achieved. The COOH-PLL produced would be in the different pH range as claimed based on the degree of carboxyl group (i.e. acidic, neutral or basic pH). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-30, 32, 34-36 of copending Application No. 14/810,003 (reference application) in view of Beit-Yannai et al. (supra), Hu et al. (supra), Ye (supra), JP2015100287 (supra), Matsumura et al. (supra) and Ganey et al. (supra).
Although the claims at issue are not identical, the claims of the ‘444 application disclose a biological composition comprising exosomes derived from placental tissue, a polyampholyte protectant (i.e. cryoprotectant), and the composition is freeze-dried. While the claims of the ‘003 application do not disclose colloidal suspension of exosomes, it is known that exosomes are colloidal in nature according to Beit-Yannai et al.; it is well known in the art that exosomes contain miRNA modulating biological processes according to Hu et al. (see p.3, 2nd col., last para.; p.5, 2nd col., middle para.; Table 1); it is known in the art that the exosomes derived from placenta are positive for CD63, CD9, CD81 and SSEA-4 according to Ye (see para. 62). While the claims of the ‘003 application do not teach the polyampholyte being COOH-e-PLL, however, it is well known in the art that COOH-e-PLL is utilized as a cryoprotectant according to Matsumura et al. Regarding the properties of COOH-e-PLL, it is submitted that JP2015100287 teach that COOH-PLL can be modified by controlling the introduction rate of carboxyl groups, and thus positively charged or negatively charged COOH-PLL can be generated (p.4, [Support of molecules to be introduced]), and the zeta potential of the COOH-PLL is varied from -20 to +10 mV depending on the degree of the introduced carboxyl group (p. 5 [Creation of amphoteric electrolyte polymer nanoparticles]). Regarding the bone particles, Ganey et al. teach that the composition can be provided with bone particles (a bone material) either in the mixture or separately to be combined at the time of use (para. 38). Ganey et al. also teach the use of demineralized cortical bone, mineralized cortical bone, or mineralized cancellous bone (p.4, claim 26), and the mixture of the bone materials would inherently form an osteoinductive or osteoconductive product as claimed.
Thus, the claims of the claims of the ‘003 application in view of the cited references would render the claims of the instant application obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-18, 20, 23-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-22, 35-29 of copending Application No. 15/590,444 (reference application) in view of Beit-Yannai et al. (supra), JP2015100287 (supra) and Matsumura et al. (supra). Although the claims at issue are not identical, the claims of the ‘444 application disclose a biological composition comprising exosomes, bone particles, and a cryoprotectant, and the composition being frozen (cryopreserved) or freeze-dried (lyophilized). According to Beit-Yannai et al., exosomes are colloidal in their nature in a solution. The claims of the ‘444 application disclose that the cryoprotectant is a polyampholyte. While the claims of the ‘444 application do not teach the polyampholyte being COOH-e-PLL, however, it is well known in the art that COOH-e-PLL is utilized as a cryoprotectant according to Matsumura et al. The claims of the ‘444 application do not disclose the concentration of exosomes. However, it would have been obvious to a person skilled in the art to modify the concentration as desired. Regarding the properties of COOH-e-PLL, it is submitted that JP2015100287 teach that COOH-PLL can be modified by controlling the introduction rate of carboxyl groups, and thus positively charged or negatively charged COOH-PLL can be generated (p.4, [Support of molecules to be introduced]), and the zeta potential of the COOH-PLL is varied from -20 to +10 mV depending on the degree of the introduced carboxyl group (p. 5 [Creation of amphoteric electrolyte polymer nanoparticles]).
Thus, the claims of the claims of the ‘444 application in view of the cited references would render the claims of the instant application obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 5/6/2022 have been fully considered but they are not persuasive. 
Regarding the indefiniteness rejection, while the instant amendment overcame some of the issues presented in the previous OA, however, there are remaining issues, and also new issues have been raised as discussed in claim rejection above. 
	Regarding the written description rejection to claim 10 and its dependent claims, applicant stated that a person skilled in the art would understand how to adjust i.e. tune the pH or titrating polyelectrolytes or ions. This response is not persuasive. The written description is not only the description of how to tune or titrate pH or polyelectrolytes or ions, but it is directed to the genus of claimed configuration. Regarding tuning the pH or titrating polyelectrolytes or ions, As discussed in the claim rejection, there is only a single means (i.e. pH adjustment) to configure the cryoprotectant to provide intended functionality as claimed. However, the instant specification does not provide sufficient written description to support the entire scope of the claimed genus. If the induction of an electrostatic charge stabilization is carried out by pH tuning or titrating polyelectrolytes or ions, applicant is advised to limit the “configuration” to the disclosed means. For example, claim 10 could disclose “… is configured to induce an electrostatic charge stabilization of the exosomes by tuning the cryoprotectant to an acidic pH, a neutral pH or a base pH.”
	Regarding the written description rejection to claim 15, and its dependent claim, applicant stated that the polymer is COOH-PLL cryoprotectant, and this is a specific formulation which provides this capability. Upon the instant amendment to claim 15, the rejection is withdrawn.
The claim rejection under 35 USC §102 has been withdrawn due to the instant amendment. However, the claim rejections under 35 USC §103 have been modified to address the instant amendment incorporating the subject matter of claim 2 into claim 1.
	Regarding the 103 rejection, applicant alleged that claims 1 and 23 have a combination not taught in the references, and the cryoprotectant is a non-DMSO or DMSO free polymer cryoprotectant and the concentration of exosomes in the claimed range makes a unique combination. The Examiner disagrees with applicant. Ganey et al. teach COOH-PLL which is a non-DMSO polymer cryoprotectant, and the concentration of claim 2, which is now incorporated into claim 1, would not make unobvious over the teachings of Ganey et al. or in combination with addition references cited. 
	Regarding the double patenting rejection, applicant indicated that a timely terminal disclaimer has been filed. There is no record of any filing of terminal disclaimer in the instant application. Thus, the double patenting rejection is maintained.

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632